

117 S1928 IS: National Climate Service Corps and Careers Network Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1928IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National and Community Service Act of 1990 to establish a national climate service corps to help communities withstand and respond to changes in the Earth’s climate with respect to natural disasters, and for other purposes.1.Short titleThis Act may be cited as the National Climate Service Corps and Careers Network Act of 2021.2.PurposeThe purpose of this Act is to establish a National Climate Service Corps to carry out national service projects under the National and Community Service Act of 1990 (42 U.S.C. 12501) in order to—(1)promote climate adaptation, mitigation, and resiliency; (2)provide young adults with opportunities to give back to their communities through meaningful service to their communities and the Nation; (3)mobilize youth and young adults, especially disadvantaged youth, to promote environmental sustainability and mitigate the threat of climate change in their communities; and (4)provide a pathway to employment in the private sector or otherwise within the clean energy economy, following completion of service in the National Climate Service Corps. 3.National Climate Service Corps(a)In generalSection 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is amended—(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(2)by inserting after paragraph (3) the following new paragraph:(4)National Climate Service Corps (A)Purpose(i)In generalThe recipient may carry out national service projects through a National Climate Service Corps that improves community adaptation, mitigation, preparedness, response, and recovery from natural disaster and other trends related to climate change through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C).(ii)Selection priorityThe recipient shall, where appropriate, identify and select projects from communities that are disproportionately impacted by climate and severe weather events, including from communities of color, low-income communities, and Tribal communities. (B)Activities(i)In generalA Climate Service Corps described in this paragraph may carry out activities, including—(I)assessing community resilience to the effects of climate change; (II)supporting climate adaptation and mitigation of the negative effects of climate change; (III)environmental sustainability and resiliency; (IV)emergency preparedness; (V)promoting sustainable and resilient communities; (VI)assisting with recovery from disasters to rebuild in a manner that provides improved resilience or adaptation for future climate impacts;(VII)assisting with prevention, recovery, or restoration of wildland, rangeland, and wildland-urban interface areas from the effects of wildfire and associated impacts due to the effects of climate change; or (VIII)other relevant activities, as determined by the Corporation. (ii)ParticipationIn addition to the requirements for participants under section 137, in carrying out national service projects under this paragraph, the recipient shall, to the extent practicable—(I)select as participants—(aa)individuals who are at least 17 but not more than 30 years of age at the time of beginning the term of service, including out of-school youth, disadvantaged youth (such as individuals who are aging out of foster care, individuals who have limited English proficiency, homeless individuals, and individuals with disabilities), and youth from communities of color and Tribal communities; or(bb)veterans who have not reached the age of 36, at the time of beginning the term of service; and(II)provide each participant with team-based, highly structured, and adult-supervised service experience, education, career guidance, and counseling, and employment training, support services, and mentoring.(C)National Climate Service Corps indicatorsThe indicators for a National Climate Service Corps program described in this paragraph are—(i)the number of acres, homes, buildings or infrastructure projects built, retrofitted, improved, treated, or restored for improved resilience, adaptation, or current and future disaster recovery;(ii)the number of individuals educated about, prepared for, and receiving training about natural disasters, other trends related to climate change, or environmentally conscious practices;(iii)the number of individuals assisted, including those rescued, evacuated, or provided shelter;(iv)the number of homes or buildings treated, including those boarded up, tarped, mucked, or gutted during disaster response;(v)the number of trees and plants planted;(vi)the number of new technologies that participants receive training on, and that are utilized and incorporated into resiliency projects;(vii)any additional indicator relating to natural disaster and other trends that the Corporation establishes, in consultation (as appropriate), with the Secretaries of the Departments of the Interior, Agriculture, Commerce, and Defense, the Director of the Federal Emergency Management Agency, and the Administrator of the Environmental Protection Agency; and(viii)any additional local indicator applicable to a particular recipient and on which an improvement in performance is needed related to climate change..(b)Conforming amendmentsSection 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572), as amended by subsection (a), is further amended—(1)in paragraph (b)(3), by striking or (5) and inserting (5), or (6); and(2)in paragraph (c)(1), by striking (5) and inserting (6).4.Cooperation among States for emergency response(a)Agreements between statesStates that provide subgrants to State or nonprofit entities that engage in National Climate Service Corps activities under section 122(a)(4) or States that have nonprofit organizations receiving funding under the national service laws and that are engaging in similar activities (referred to as participating States) may enter into a compact with other participating States to provide for mutual cooperation to manage any emergency or disaster that is duly declared by the affected State.(b)Participating
 State responsibilities(1)Requests for assistanceThe authorized representative of a participating State may request assistance of the National Climate Service Corps or of such nonprofit organizations of another participating State by contacting the authorized representative of that State. The provisions of the compact described in subsection (a) shall only apply to requests for assistance made by and to such authorized representatives.(2)ConsultationThe State officials of participating States shall ensure—(A)that there is frequent consultation between State officials who are assigned emergency management responsibilities, and other appropriate representatives of the participating States, with the relevant officials of affected jurisdictions and with the relevant officials of the Federal Government; and(B)the free exchange of information, plans, and resource records relating to emergency capabilities. 5.Climate Resiliency AMERICORPS VISTASection 103(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4953(a)) is amended—(1)in paragraph (12), by striking and at the end;(2)in paragraph (13), by striking the period at the end and inserting ; and; and(3)after subsection (13), by adding the following:(14)in addressing the capacity of low-income communities to implement projects that increase resilience, adaptation, and mitigation to changes to the environment, including changes due to natural disasters..6.Noncompetitive hiring authorityA qualified member of the National Climate Service Corps under section 122 of the National and Community Service Act of 1990 (42 U.S.C. 12572) shall be eligible for appointment in the competitive service in the same manner as a Peace Corps volunteer as prescribed in Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services).7.Climate Careers Network(a)In generalAs part of the Corporation’s Employers of National Service initiative, the Corporation shall establish a program, in consultation with the Departments of Energy, Agriculture, Education, Labor, Interior, Transportation, the Environmental Protection Agency, the National Oceanic and Atmospheric Administration, and other relevant Federal agencies, as determined to be appropriate by the Corporation, to be known as the Climate Careers Network, to—(1)address the challenge of job placement in a clean energy economy; and (2)support individuals who have completed service in the National Climate Service Corps, as well as individuals in the United States of all ages and backgrounds who want to get involved in growing green industries.(b)Activities of the Climate Careers NetworkAs part of the Climate Careers Network program, the Corporation, in consultation with the Federal agencies described in subsection (a), shall carry out the following activities:(1)Create and maintain a database that outlines opportunities for individuals who have completed service in the National Climate Service Corps and other individuals, and that includes information related to opportunities for those individuals in a clean energy economy.(2)Establish direct partnerships between the Climate Careers Network program and existing infrastructure for relevant training and job placement in order to connect individuals with new jobs and lifelong careers, such as partnerships with 2 or more of the following: (A)Labor organizations or joint labor management organizations.(B)Employers.(C)High schools and adult education programs.(D)Nonprofit organizations with demonstrated success in areas of clean energy and climate change mitigation activities.(E)Institutions of higher education.(F)Community development organizations.(G)State and local workforce development boards established under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.).(H)Career and technical education providers, including those that award credentials and build career pathways.(I)Other entities that may provide relevant direct employment opportunities.(c)DefinitionsIn this section:(1)CorporationThe term Corporation means the Corporation for National and Community Service established under section 191 of the National and Community Service Act of 1990 (42 U.S.C. 12651).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(3)National Climate Service CorpsThe term National Climate Service Corps means the National Climate Service Corps described in section 122(a)(4) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(4)), as added by section 3.8.Matching funds waiverAny otherwise applicable matching funds requirements, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)) and under section 121(e) of the National and Community Service Act of 1990 (42 U.S.C. 12571(e)), shall be waived for projects carried out using amounts made available under this Act. 9.Authorization of appropriationsThere are authorized to be appropriated—(1)$2,000,000,000 for each of fiscal years 2022 through 2026 to carry out section 3;(2)$50,000,000 for each of fiscal years 2022 through 2026 to carry out section 7; and(3)for each of fiscal years 2022 through 2026, such sums as may be necessary to provide national service educational awards under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) for the members of the National Climate Service Corps for such fiscal year.